Citation Nr: 1750838	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from the RO.  

The issue of entitlement to an increased rating for sinusitis has been raised by the record in an August 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In March 2017, the Board remanded the claim of entitlement to a TDIU because the matter was inextricably intertwined with the assignment of the Veteran's disability rating for PTSD.  See BVA Remand, 17 (Mar. 9, 2017).  In May 2017, the RO assigned a disability rating of 50 percent, which failed to meet the schedular threshold requirements for a TDIU.  See 38 C.F.R. § 4.16(a) (2017).  The Veteran filed a notice of disagreement (NOD) with that determination in May 2017.

In August 2017, the Veteran filed increased rating claims for all of his service-connected disabilities, to include PTSD and sinusitis.  See Statement in Support of Claim, 1 (Aug. 12, 2017).  Later that month, the Veteran withdrew his NOD regarding the initial disability rating for PTSD and filed a new claim for an increased rating for the withdrawn disability.  See Statement in Support of Claim, 1 (Aug. 28, 2017).  

In October 2017, the AOJ provided the Veteran with a VA examination of his PTSD.  Following the examination, the AOJ adjudicated this issue; to date, the Veteran has not expressed disagreement with that determination.  Notably, the Veteran's increased rating claim for sinusitis has not yet been adjudicated by the AOJ.  Although the Board does not currently have jurisdiction over these new increased rating claims, their ultimate disposition directly impacts the ability of the Veteran to satisfy the schedular criteria for a TDIU.  Typically, the Board does not decide appeals based on hypotheticals as to the outcome of pending claims not before it; however, due to the unique circumstances of this case, the Board finds that it would be most beneficial to the Veteran to defer decision on the TDIU issue following adjudication of the increased rating claims.  Therefore, adjudication of the TDIU claim would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

Once the remaining increased rating claim being referred to the AOJ by the Board has been properly adjudicated, re-adjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted in full, furnish the Veteran with a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







